NOTICE OF ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/29/2022 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/29/2022 was filed with the filing of a Request for Continued Examination.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Reasons for Allowance
Claims 1, 3-8, 10-16, and 18-22 are allowed.
The following is an examiner’s statement of reasons for allowance: The prior art do not disclose or suggest a slurry comprising abrasive grains and a liquid medium, wherein the abrasive grains include first particles and second particles in contact with the first particles, the first particles contain cerium oxide, the second particles contain cerium hydroxide, a particle size of the second particles is smaller than a particle size of the first particles, and in a case where a content of the abrasive grains is 2.0% by mass, a BET specific surface area of a solid phase obtained when the slurry is subjected to centrifugal separation for 30 minutes at a centrifugal acceleration of 1.1x104 G is 24 m2/g or more. Additionally, the prior art do not disclose or suggest a slurry comprising abrasive grains and a liquid medium, wherein the abrasive grains include first particles and second particles in contact with the first particles, the first particles contain cerium oxide, the second particles contain cerium hydroxide, a particle size of the second particles is 30 nm or less, and in a case where a content of the abrasive grains is 2.0% by mass, a BET specific surface area of a solid phase obtained when the slurry is subjected to centrifugal separation for 30 minutes at a centrifugal acceleration of 1.1x104 G is 24 m2/g or more.

U.S. Patent Application Publication No. 2015/0232704 to Akutsu et al. (hereinafter Akutsu), submitted in an IDS filed on 04/29/2022, discloses a polishing agent which comprises a liquid medium and an abrasive grain including a hydroxide of a tetravalent metal element, and few more components (Abstract).  Akutsu discloses that a rare earth element such as cerium is used as the tetravalent metal element ([0046]). Akutsu, also, suggests combining the hydroxide of a tetravalent metal element with another abrasive grain such as ceria ([0052]) and that even a composite particle comprising the hydroxide of a tetravalent metal element and another type of particle may be used ([0052]). The disclosure of the composite particle may be taken to render the two different particles coming “in contact” with each other obvious. However, although the reference discloses a particle size for the abrasive grain wherein the lower limit is 1 nm or more and the upper limit is 300 nm or less ([0077]), the reference does not suggest or teach that the particles of the hydroxide of a tetravalent metal element are smaller than the particles of the cerium oxide. 
	U.S. Patent Application Publication No. 2020/0299544 to Hanano et al. (hereinafter Hanano), submitted in the IDS filed on 04/29/2022, discloses a CMP polishing liquid used for removing a part of an insulating portion of a substrate (Abstract, [0111]). The reference discloses that the abrasive grains used in the polishing liquid include “at least one” selected from the group consisting of cerium oxide, cerium hydroxide, and a few more ([0038]). Thus, the reference is open to the use of more than one type of abrasive grains, and as such, the reference is seen to be open to the use of both cerium oxide and cerium hydroxide together in a polishing liquid.  Hanano teaches that the cerium oxide particles have a diameter of crystallite of 5-300 nm ([0040]). However, the reference does not disclose or suggest a particle size of the cerium hydroxide particles, and as such, no conclusion can be made that cerium hydroxide particles have a smaller size than the cerium oxide particles. Additionally, there is no disclosure that the cerium oxide and cerium hydroxide come in to “contact” with each other. 
	The article of “Evolution and Revolution of Cerium Oxide Slurries in CMP”, submitted in the IDS filed on 04/29/2022, is drawn to the benefits of cerium oxide based slurries in chemical mechanical polishing applications, and especially the advantage of using cerium oxide over silica for such applications. However, said reference does not disclose the presence of not only cerium oxide, but also cerium hydroxide in said slurries wherein the particle size of cerium hydroxide would be smaller than the particle size of cerium oxide, and wherein the two particles come “in contact” with each other. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGAH PARVINI whose telephone number is (571)272-2639. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRYAN RIPA can be reached on 571-270-7875. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PEGAH PARVINI/Primary Examiner, Art Unit 1731